          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

KAISHAU LASHAAE KIRBY                                    PLAINTIFF

v.                      No. 3:18-cv-6-DPM

JOSHUAMURRAY; KEVIN
ABLES; SANTOS BERUMEN;
ROSS THOMPSON; and the
CITY OF BLYTHEVILLE,
ARKANSAS                                             DEFENDANTS

                            JUDGMENT
     The case is dismissed without prejudice.



                                     D .P. MarshaI{Jr.
                                     United States District Judge
